Frauenthal, J. I dissent from the opinion of the majority of the court in this case, for the reason that I believe the lower court committed an error which was prejudicial to the rights of the defendant by refusing to specifically instruct the jury in effect that, in determining whether or not he was guilty of the crime of murder in the first degree, they should take into consideration his infancy and the resultant incapacity that there might be, if any, to form that deliberate intent and premeditated purpose required by the law to constitute this highest degree of homicide. To constitute the crime of murder in the first degree, there must be a state of mind of the accused described by the expressions “premeditation” and “deliberation. ” It is true that the law can fix no definite time within which the specific intent and deliberate purpose of the mind to slay must exist and continue in the accused. But this premeditation and deliberation must be shown by the evidence to so exist in the mind of the accused before conviction can be had of murder in the first degree, and the necessity for such proof cannot be frittered away or dispensed with. In determining whether or not these two essential ingredients of the crime of murder in the first degree do exist in the mind of the slayer, the mental capacity and maturity of the accused, as well as all the facts and circumstances surrounding the deed at the time of its perpetration, should be fully considered. For if the mind of the accused is so immature, by reason of infancy, that it forms sudden impressions and acts upon these impressions hastily, indiscreetly and thoughtlessly, then it may lack that maturity of purpose which the law requires before guilt of this highest crime can be fastened upon the accused. From the beginning, the law has made a distinction between the acts of an infant and those of an adult, on account of the immaturity, indiscretion and thoughtlessness of infants. The responsibility of an infant for crime depends greatly upon his discretion and maturity of mind, upon his capacity not only to discriminate right from wrong but also his discretion to know what is proper and just from what is the thoughtless and reckless act of a child. The law on this account divides the stage of infancy into three periods, in order to determine the accountability of the infant for crime. By our statute, an infant is conclusively presumed to be incapable of appreciating and understanding the nature of a crime up to the age of twelve years, and during that period he cannot be held responsible therefor, whether it is a felony or a misdemeanor. From- the age of twelve to fourteen years, he is presumed still to be incapable of committing crime, but this presumption may be rebutted by the prosecution showing that he has sufficient mental capacity and discretion to understand and appreciate the crime committed by him, the samé as a matured adult. After the age of fourteen, the infant is presumed capable of committing crime, and of possessing that full discretion and understanding which fastens responsibility upon the adult. But the possession of this capacity and discretion by an infant is not a conclusive presumption, even after he has passed' the age of fourteen, like that which is imputed to an adult. It is a presumption only, which can still be rebutted by proof. This proof can be made by affirmative evidence of immaturity, indiscretion and incapacity to form the premeditated intent and deliberate purpose required by the law to constitute murder in the first degree; but it can also be shown by the facts and circumstances which attend the commission of the crimp.. When this is shown — when it is proved by testimony disconnected with the crime, or by the facts and circumstances attending its commission that the infant did not possess sufficient discretion, understanding and capacity to' commit the crime of murder in the first degree — then he cannot legally be declared guilty of such highest degree of that crime, although he is beyond the age of fourteen years. I think that it is proper in a given case to call the jury’s attention to this phase of the law by a specific instruction to that effect. In the case at bar, this is substantially what counsel for defendant requested the court to do. In effect, he asked the court to instruct the jury that, while an infant may be guilty of this crime after he has passed the age of fourteen years, still the fact of his infancy may be taken into consideration by the jury in determining whether or not he had that maturity, discretion and capacity to commit the degree of crime in question which is found in the mind of an adult. Such a specific instruction, I think, was called for by the facts and circumstances attending the commission of the crime in this case. The testimony on the part of the defendant tended to prova that he was fifteen years old, and on the part of the State it tended to prove that he was eighteen. A number of boys of like age had congregated, and were engaged in the somewhat reckless play, yet thoughtless boyish sport, of throwing rocks at each other. This continued for some time until it aroused anger in some of the boys, and then a disposition to fight. Deceased, either because he was older or physically stronger than defendant, took from him a pistol which he was displaying in a wrongful and reckless manner — yet still in a way which characterized the act as that of a thoughtless and indiscreet boy. Actuated by sudden resentment, the defendant ran, bareheaded and crying, to his home, which was a short distance away, and there grasped a gun, without examining it, or seemingly considering whether it was loaded or not. Still bareheaded and crying, he ran back to the scene where the homicide occurred, and almost immediately fired the gun at deceased. During all this time he was laboring under great excitement. The facts and circumstances attending this killing, I think, were sufficient to present to the jury the question as to whether or not the defendant, on account of his infancy, although over the age of fourteen years, had that discretion and matured capacity which is sufficient to form that premeditation and to exercise that deliberation necessary under the law to constitute murder in the first degree. Such question being presented by the evidence itself, I think the defendant was entitled to a specific instruction calling the jury’s attention to this as a phase of the law. The general instruction given to the jury relative to the responsibility of an infant after passing the age of fourteen years did not, in my opinion, sufficiently call to the attention of the jury this phase of the law in the light of the facts and circumstances adduced in evidence, and on this account the jury may have been misled into' the belief that the infancy of the defendant was an immaterial matter in determining the degree of his guilt after he had passed the age of fourteen. This view is accentuated, I think, by the verdict which was returned. The jury returned a verdict, in which they stated that they found the defendant guilty as charged in the indictment (it was subsequently amended so as to say murder in the first degree), and that they left the punishment to the court. It may be that the jury understood from the general instruction given that after an infant arrives at the age of fourteen years he is responsible for crime to the same extent as an adult under any and all circumstances, and that no discretion was given to them to find him guilty of a lower degree, although they may have thought from the facts and circumstances that his act resulted from the immaturity, indiscretion and thoughtlessness of an infant. It is probable, from this verdict, that the jury thought the court had the right to make this distinction, and thus to fix the extent of the punishment. By the law, the punishment could only be death if the jury found defendant guilty of murder in the first degree. If the jury had fully understood this and the result of their verdict, it does not seem that they would have stated in their verdict that they left the punishment to be fixed by the court. Mr. Justice Wood is of the opinion that the proceedings upon the return of the verdict were irregular, calling for a reversal. The jury should have been permitted to retire to consider, in a more deliberate manner, further of their verdict when it appeared therefrom that they understood that the amount of the punishment could be fixed by the court, and therefore that the jury themselves had not considered and determined it. Under the circumstances of the case, and the manner in which the jury were formally permitted to write, and thus in effect arrive at their verdict, in open court, he does not think that there was an opportunity given to the jury to consider the verdict and its effect with that degree of deliberation which the law requires in a case fixing the crime as murder in the first degree.